PER CURIAM
Employer petitions for judicial review of an order of the Bureau of Labor and Industries (Bureau) concluding that employer engaged in an unlawful employment practice and awarding damages for, among other things, $14,760 in back wages. Employer advances a number of assignments of error, including that the Bureau erred in calculating complainant’s back wages. The Bureau concedes that it made a computational error in arriving at the figure of $14,760 and that the correct amount should be $13,680. We accept the concession. As for the other assignments of error, we affirm without discussion.
Portion of order awarding back wages reversed and remanded for entry of order awarding back wages of $13,680; otherwise affirmed.